DETAILED ACTION

Drawings Statement
The official original drawing of Figures 1-6, and 8 submitted on May 28, 2020 are corrected.

The official replacement drawing of Figure 7 is submitted on February 18, 2022, which met the replacement drawing requirement for placing claims 15-16 in condition for allowance. 

Other drawings are submitted by Applicant on February 17, 2022 are draft drawings. 

Reasons for Allowance
Applicant submitted the replacement drawing of Figure 7 on February 18, 2022 which met the replacement drawing requested by Examiner.

Applicant does not claim the foreign priority. Therefore, the note 4 (a)(1) are unmarked in the Supplemental Notice of Allowability (PTO-37).

The Reasons for allowance is stated as the Notice of Allowance on March 04, 2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693